Citation Nr: 1317726	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-42 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 2003 to December 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a November 2007 rating decision, the RO granted service connection for hypothyroidism and assigned an initial 10 percent disability rating, effective September 10, 2007.  In July 2008, the appellant disagreed with the initial rating assigned.  In an October 2009 rating decision, the RO in Cheyenne, Wyoming, increased the initial rating for the appellant's hypothyroidism to 30 percent, effective September 10, 2007.  Following the issuance of a Statement of the Case, in November 2009, the appellant perfected an appeal, arguing that he was entitled to an initial rating in excess of 30 percent for hypothyroidism.  As set forth above, the appellant's claim has remained in the jurisdiction of the Cheyenne RO.  

The record shows that in February 2010, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for hemorrhoids.  The record, however, contains no indication that he thereafter perfected an appeal of that issue.  Thus, the claim of entitlement to service connection for hemorrhoids is not in appellate status.  

As set forth in more detail below, a remand is necessary with respect to the remaining appellate issue of entitlement to an initial rating in excess of 30 percent for hypothyroidism.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

Hypothyroidism is evaluated under the disability criteria set forth at 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under those criteria, a 30 percent disability rating is assigned when hypothyroidism is manifested by fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted where hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain.  A 100 percent disability rating is warranted where the disability is manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See also Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (holding that the rating criteria for Diagnostic Code 7903 are not successive, i.e. all of the symptoms listed for a particular disability rating are not required in order to establish entitlement to the next higher disability rating for hypothyroidism).

The appellant contends that he meets the schedular criteria for a 100 percent disability rating, as he experiences symptoms such as constant fatigue, weight gain, mental disturbance, and depression.  The appellant was last examined for VA compensation purposes in May 2009.  After reviewing the available record and considering the appellant's contentions, the Board finds that a more contemporaneous VA medical examination is required prior to further appellate consideration.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

In addition, it appears that the record on appeal may be incomplete.  In written statements contained in the claims folder, the appellant has reported receiving treatment for his service-connected hypothyroidism at the Cheyenne and Sheridan VA Medical Centers and at the Powell VA outpatient clinic in Wyoming.  It does not appear that complete records from these facilities have been assembled in support of the claim.  In addition, a review of the appellant's Virtual VA file shows that he has also received treatment at the VA Medical Centers in Denver, Colorado, and Cincinnati and Chillicothe, Ohio, but it does not appear that complete records from these facilities are currently of record.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appellant and ask him to identify all sources of medical treatment, both VA and private, that he has received for his service-connected hypothyroidism since September 2007.  

2.  The RO/AMC should review the record and ensure that complete clinical records pertaining to treatment of the appellant's service-connected hypothyroidism at the VA Medical Centers in Cheyenne and Sheridan, Wyoming, in Denver, Colorado, and in Cincinnati and Chillicothe, Ohio, and the Powell VA clinic in Wyoming, for the period from September 2007 to the present are secured and associated with the record.  In addition, the RO should undertake appropriate efforts to obtain any additional records identified by the appellant.  

3.  The appellant should then be afforded a VA medical examination for the purposes of clarifying the nature and severity of his service-connected hypothyroidism.  The claims folder and access to any additional records in the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  The examiner should be asked to specifically delineate all symptomatology associated with the appellant's service-connected hypothyroidism, to include specifying whether the following are present or absent:  muscular weakness, weight gain, cold intolerance, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  To the extent possible, the examiner must comment on any psychiatric symptomatology associated with his service-connected hypothyroidism versus any psychiatric symptomatology which is part and parcel of his service-connected PTSD.  A complete rationale for any opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the appellant's claim remains denied, he and his representative should be provided with a Supplemental Statement of the Case as appropriate and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




